Citation Nr: 1519946	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-37 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals, status postoperative repair of ulnar collateral ligament of the right thumb.
 
2.  Entitlement to an evaluation in excess of 10 percent for left knee instability, status postoperative arthroscopy with meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from august 1981 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted entitlement to service connection for left knee residuals, status post arthroscopy with meniscectomy, and for residuals of post-operative repair of ulnar collateral ligament of the right thumb, with initial 10 percent ratings each.  

In a February 2013 rating decision, the Veteran was afforded an increased 20 percent rating for her right thumb, effective May 14, 2008.  She was also granted a separate 10 percent rating for painful limitation of motion of her left knee, effective November 15, 2012.  The Veteran did not appeal the initial separate 10 percent rating for painful limitation of motion, or the effective date of November 15, 2012.  As such, these issues are not currently before the Board.

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.

This appeal was previously before the Board in March 2012.  The Board remanded the claims so that the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The issue(s) of entitlement to an initial rating in excess of 20 percent for a right thumb disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Objective medical evidence of record shows that the Veteran's right knee instability is manifested by moderate instability and subluxation, as well as pain, effusion and "locking." The record also contains credible lay evidence of frequent episodes of pain, effusion and "locking."

2.  The Veteran has not contended, and it is not shown, that her left lower extremity disorders are comparable to loss of use or amputation permitting prosthesis.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for left knee instability, status postoperative arthroscopy with meniscectomy, have not been met due to the amputation rule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.68, 4.71, Diagnostic Code 5257, 5258 (2014) Amputation Rule.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this appeal, the RO provided notice to the Veteran in May 2008, December 2009, and July 2012 letters; the May 2008 letter was provided prior to the date of the issuance of the appealed above noted rating decision.  The letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  The record includes service treatment records, VA treatment records and private treatment records.  The record also includes limited personnel records, and several statements by the Veteran.

The Veteran was provided with VA examinations of her knees in accordance with her left knee disability claim.  The examination reports include interview, description of subjective complaints, and objective physical examination with range of motion testing.  The Veteran has complained that range of motion testing was not appropriately administered during the 2008 examination.  She has not made a similar complaint regarding the 2012 examination.  Additionally, the current appeal deals with her rating for left knee instability; her rating for painful limitation of motion of the left knee is not on appeal.  The Board finds that these examinations, particularly the 2012 examination report, are sufficient upon which to render judgments regarding her knee claim.

The Veteran provided testimony regarding her claim in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claim that was lacking to substantiate the claims for benefits, including the potential need for additional examination.  Significantly, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for an increased rating, to include her need for an additional examination after the rating criteria for her left knee was discussed.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Accordingly, based on the medical evidence demonstrating both instability and arthritis of the left knee, the Board agrees with the RO that separate ratings for the service-connected left knee disabilities under Diagnostic Codes 5003-5260 and 5257 are appropriate.

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's left knee disabilities are currently rated under 38 C.F.R. §§ 4.71a, 5257 [knee, other impairment of], and Diagnostic Code 5260 [limitation of flexion of the leg].  Diagnostic Code 5010 directs that arthritis substantiated by x-ray findings be rated under Diagnostic Code 5003 [arthritis, degenerative], which includes consideration of range of motion codes 5260 and 5261.  In the December 2008 rating decision, the RO granted service connection for left knee instability, and provided a 10 percent rating.  A subsequent February 2013 rating decision granted service connection for painful limitation of motion of the left knee, with an initial rating of 10 percent, effective November 15, 2012.  As noted in the introduction, the Veteran has not appealed the initial rating or effective date provided for the left knee painful limitation of motion.  Accordingly, the Board will singularly address the claim as one for an increased rating for left knee instability. 

The medical evidence of record indicates that the Veteran's service-connected left knee disabilities are primarily manifested by pain, limitation of motion and instability, which is congruent with the criteria set out in both his degenerative joint disease and instability of the left knee. 

Pertinently, there is no medical or lay evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262 and 5263 do not apply in this case. 

The Veteran's eft knee instability is currently rated under Diagnostic Code 5257.  Diagnostic Code 5257 provides a 30 percent rating for severe recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, or a 10 percent rating for slight recurrent subluxation or lateral instability. 

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Veteran's service-connected left knee instability is currently rated 10 percent disabling.  To warrant a 20 percent disability rating under Diagnostic Code 5257, the evidence must demonstrate that subluxation and/or instability of the knee is moderate.

The claims file contains records of left knee arthroscopy and meniscal repair surgeries from April and June 2003.  

In June 2008, the Veteran complained that her left knee was "always popping."  On evaluation, she had crepitus of the left knee.  In August 2008, the Veteran was noted to have minimally increased left knee joint fluid with mild to moderate diffuse articular cartilage thinning and lateral patellar tilt with minimal lateral subluxation of the patella on MRI.

In September 2008, the Veteran complained of giving way of her left knee with occasional falls.  On examination, she had patellar crepitus with active extension, and crepitus and pain with compression of her left knee.  He had positive medial joint line tenderness to palpation and with McMurray testing.  She had a negative Lachman, pivot shift, and posterior drawer testing.  She was assessed with chronic left knee pain with giving way.  "The majority of the pain likely due to patellofemoral and medial joint space early arthritis."

In November 2008, the Veteran was afforded a VA examination.  She described the in-service onset of swelling and stiffness of the left knee.  Eventually the knee began to "give way."  She underwent arthroscopy in 1982, and debridement and meniscal surgery in 1985, 1987 and 2003.  She complained of current symptoms of pain, weakness, stiffness, and swelling.  She wore a knee brace due to the knee feeling as though it "locks up and gives way."  She reported falling without the knee brace on many occasions.  Her last fall was in June 2008, where she fractured the bones in her feet.  She denied a history of dislocations or subluxations of the knee.  She was limited in her ability to squat, kneel, crawl, walk more than one flight of stairs, run or jump, or participate in recreational sports.  She was able to walk one-quarter mile at maximum.  She avoided walking over uneven terrain, due to feeling unsteady on her left knee.  On passive and active movement of the knee crepitus could be heard, and was noted to be painful movement.  She had tenderness along the medial joint margin, and she had mild guarding of the knee during examination.  Stress testing for the knee joint included Lachman's, pivot shift, anterior and posterior drawer signs, and all were within normal limits.  Collateral ligaments were stress in varus and valgus at neutral and 30 degrees of flexion.  There was no excessive movement of the ligaments or capsule.  

In July 2009, the Veteran complained of chronic knee pain with some instability.  She was assisted with a knee brace, but the brace caused a rash.  On knee examination, there was no appreciable instability.  She had bilateral crepitus, and negative McMurray testing.  She was diagnosed with left knee recurvatum, and her knee brace was adjusted to control hyper-extension of her knee, and she was given hamstring-strengthening exercises to follow.

Private July and September 2010 treatment records include complaints of pain and numbness radiating down the left leg from the Veteran's lumbar spine disorder.  She additionally complained of left leg weakness related to her lumbar spine disorder.  She is currently rated 40 percent for left lower extremity radiculopathy. 

A March 2012 rating decision granted service connection for lumbar radiculopathy of the left lower extremity with an initial 40 percent evaluation, effective May 14, 2008.  As noted, she is rated 10 percent from May 14, 2008 for left knee instability.  Effective November 15, 2012, the Veteran has an additional 10 percent rating for left knee painful limitation of motion.  

The Amputation Rule states, in pertinent part: "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level," were amputation to be performed.  38 C.F.R. § 4.68. 

Amputation of a leg may be assigned a 40 percent evaluation when the level of amputation is such as to permit a prosthesis to be worn.  38 C.F.R. Part 4, Code 5165.  A 60 percent evaluation may be assigned for amputation of a leg, when the nature of the amputation is such that the disability is not improvable by a prosthesis controlled by natural knee action; when the stump is defective and further amputation involving the thigh is recommended; or where the point of amputation is within the middle or lower one-third of the thigh.  38 C.F.R. Part 4, Diagnostic Codes 5162-5164. 

Based on the Veteran's knee motion, her ability to ambulate, and her ability to drive a car, the hypothetical elective level of the amputation would be of the sort that would permit a prosthesis to be worn.  Therefore, a 40 percent combined rating would be the maximum assignable under the "Amputation Rule" set forth in 38 C.F.R. § 4.68 and Diagnostic Codes 5162-5164.  Thus, the appellant cannot receive an evaluation higher than 40 percent for her left lower extremity in light of the amputation rule.

Using the combined rating table at 38 C.F.R. § 4.25, the Veteran's left knee instability cannot exceed its current 10 percent rating.   Currently, her left knee has a combined 50 percent rating effective May 14, 2008, and a combined 60 percent rating effective November 15, 2012.  The Veteran's radiculopathy and painful limitation of motion ratings are not currently on appeal, and the Board will not reduce the instability rating on appeal.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee instability,  status postoperative arthroscopy with meniscectomy, is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's right thumb increased rating claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

In March 2012, the Board remanded the Veteran's right thumb increased rating claim for a new VA examination.  She was afforded a VA hand and fingers examination in November 2012.  In the examination report, the examiner noted that the Veteran hand ankylosis of the right thumb, but did not check whether the ankylosis was carpometacarpal joint ankylosis, interphalangeal joint ankylosis, or in what situation (extension, flexion, rotation, etc.) the ankylosis was present.  In a February 2013 addendum, the examiner noted that the Veteran had "metacarpophalangeal joint ankylosis fixed in unfavorable position."

The criteria for evaluation of ankylosis of single digits include that evaluation of ankylosis if the thumb is addressed differently depending on if both the carpometacarpal and interphalangeal joints are ankylosed, or if only one is ankylosed.  Additionally the position of the ankylosed joint (favorable or unfavorable) determines how the thumb will be rated.  "Metacarpophalangeal joint ankylosis" is addressed in evaluation of ankylosis in the pointer, index, ring and little fingers.  It is not clear which of the two thumb joints, or both, are ankylosed based on the examiner's addendum opinion.  On remand, an addendum opinion must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2012 examiner, if available, for review and addendum.  If the examiner is not available, schedule the Veteran for an additional examination.

Request that the examiner address whether the Veteran's right thumb has carpometacarpal ankylosis, interphalangeal ankylosis or both.  Additionally, have the examiner address whether the ankylosis of either or both joints is/are fixed in favorable or unfavorable position (s).

2.  Then, readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


